Title: To James Madison from James Simpson, 22 January 1806 (Abstract)
From: Simpson, James
To: Madison, James


                    § From James Simpson. 22 January 1806, Tangier. No. 106. “Agreeably to my Letter of yesterdays date on general subjects, I have now the honour to advise that I have this day drawn two Bills of Exchange on you payable thirty days after presentation, to say—One Sett to order of Mr Stephen Tillinghast for Six hundred dollars, and another to my own order (to be endorsed when I may be able to dispose of it) for Fourteen hundred dollars, makeing together Two thousand dollars, which I request you will be pleased to direct being paid and that sum charged against me on the Account of Sallary. PTO.”
                    Adds in a 24 Jan. 1806 postscript: “Last Night a Portuguese Ship—Prize to an Algerine Cruizer arrived in this Bay—finding there was an American Seaman on board, I sent to enquire who he was.
                    “The Prize Master brought him to my House and he proves to be Nicholas Owings of Baltimore late Mate of the Brig Friendship of Lynn—Massachusets—James Clements Master, taken on the 3d December last off Ivica bound from Foy in England for Leghorn with a Cargo of Pilchards and sent to Algiers because Navigated with a Mediterranean Pass of the old Cutt.
                    “I have objected to the Man being taken on board of the Prize again and have him at my House. As I trust this Government will not interfere, its my intention to send him to Europe by first opportunity.”
                